Exhibit 12.1 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Nine months ended September 30, 2009 12/31/08 12/31/07 12/31/06 12/31/05 12/31/04 Pre-tax income from continuing operations $ 72,030 $ 192,084 $ 206,344 $ 159,906 $ 150,289 $ 89,518 Interest expense 36,016 26,209 17,287 10,247 6,048 2,067 Capitalized interest 21,145 23,209 18,104 9,339 - - Earnings $ 108,046 $ 218,293 $ 233,631 $ 170,153 $ 156,337 $ 91,585 Ratio of earnings to fixed charges 1.9 4.4 6.3 8.7 25.8 44.3 For purposes of this table, “earnings” consists of income before income taxes from continuing operations plus fixed charges and less capitalized interest.“Fixed charges” consists of interest expense and capitalized interest (for both continuing and discontinued operations).
